The marriage of these parties was most unfortunate. They had little opportunity to assess the strength and weaknesses of each other and, obviously, the plaintiff failed to sense the type of man she impetuously accepted for her husband. It is an unhappy predicament in which she now finds herself.
Though many things which her testimony shows the defendant has done demonstrate a lack of gentle breeding on his part, the evidence is inadequate to sustain the burden of establishing that he was guilty of intolerable cruelty.
   The petition is dismissed.